Exhibit 10.1
    


SEPARATION AGREEMENT AND GENERAL RELEASE


This SEPARATION AND RELEASE AGREEMENT (“Agreement”) is an agreement between
Atmos Energy Corporation (including its affiliates, successors and assigns,
“Atmos Energy”), and Louis P. Gregory (the “Executive”). The “Effective Date” of
this Agreement shall be the 8th day after this Agreement has been signed by
Executive and the expiration of the cancellation period described in paragraph
13.


In consideration of the mutual agreements contained herein, the parties agree as
follows:


1.Employment Separation.  Executive’s employment with Atmos Energy as Senior
Vice President, General Counsel and Corporate Secretary will end as of February
1, 2017 (“Retirement Date”).


2.Separation Pay and Benefits. Subject to this Agreement becoming effective and
irrevocable, Atmos Energy agrees to provide Executive the following separation
benefits, which Executive acknowledges he would not otherwise receive.


a.Separation Payment. Atmos Energy will pay Executive a Separation Payment of
$2,200,000.00 less required taxes and customary withholding.


b.Withholding and Taxes. Executive understands and agrees that payments made
under this Agreement will be subject to required taxes and customary
withholdings and shall be paid on the later of the Retirement Date or Effective
Date, by wire transfer of immediately available funds to an account designated
by Executive. Except as set forth below, Executive assumes full responsibility
to state and federal taxing authorities for any tax consequences, including
interest and penalties, regarding employee or income taxes arising out of the
payments to him set forth in this Agreement and agrees to indemnify Atmos
Energy, its officers, directors, employees, subsidiary companies, successors,
assigns, representatives and agents for any and all investigations or
liabilities imposed by any taxing authority due to Executive’s failure to
properly report and pay any such taxes when due. Atmos Energy agrees to
indemnify Executive in the event it shall be determined that any payment,
distribution, or benefits of any type by Atmos Energy to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (the "Total Payments"), is subject to
the tax imposed by Section 409A of the Internal Revenue Code of 1986, as amended
(the "Code") or any interest or penalties with respect to such tax (such tax,
together with any such interest and penalties, are collectively referred to as
the "409A Tax"), then Executive shall be entitled to receive an additional
payment (a "Gross-Up Payment") in an amount such that after payment by Executive
of all taxes (including additional taxes under said Section 409A, and any
interest and penalties imposed with respect to any such taxes) imposed upon the
Gross-Up Payment, Executive retains an amount of the Gross-Up Payment equal to
the 409A Tax imposed upon the Total Payments. The Company shall pay the Gross-Up
Payment to Executive at least ten (10) business days prior to the due date of
any applicable tax return required to be filed by Executive and relating to the
Total Payments or the Gross-Up Payment.
   
3.Coordination with SERP and Other Benefits. The Parties agree that Executive
does not waive any rights or claims to benefits available under the Atmos Energy
Corporation


1



--------------------------------------------------------------------------------




Supplemental Executive Retirement Plan (SERP), the Retirement Savings Plan
(RSP), the 1998 Long-Term Incentive Plan (LTIP), the Pension Account Plan (PAP)
the Retiree Medical Plan for Retirees and Disabled Employees of Atmos Energy
Corporation (RMP) or the Time Off Policy (PTO). With the exception of the SERP,
RSP, LTIP, PAP, RMP and PTO, it is expressly understood that the Separation
Payment includes full and complete satisfaction of all amounts due to Executive
as a result of his employment with the Company and the separation therefrom.


4.Cooperation.  Executive agrees, upon Atmos Energy’s reasonable request, to
cooperate in any investigations and/or litigations, claims, or other disputed
matters regarding events that occurred during Executive’s employment with Atmos
Energy. Executive will be entitled to indemnity by Atmos Energy with respect to
any claims asserted against Executive in the future by any third party in
accordance with the terms and extent of any indemnity obligations in effect at
the time to any former officer. If Atmos Energy requests Executive’s assistance
under this paragraph 4, Atmos Energy will compensate Executive at the rate of
$500 per hour and will reimburse Executive for any reasonable out-of-pocket
expenses incurred by Executive in the performance of his obligations under this
paragraph 4. The obligations of Executive set forth in this paragraph 4 will
terminate two (2) years after the Effective Date.


5.Mutual Release. There are various local, state, and federal statutory and
common laws that may apply and/or relate to Executive’s employment with Atmos
Energy. Executive understands that, among other things, these laws prohibit
employment discrimination on the basis of age, color, race, gender, sexual
reference/orientation, marital status, national origin, mental or physical
disability, religious affiliation, veteran status, or other protected
classification, and that these laws are enforced through the courts and agencies
such as the Equal Employment Opportunity Commission (EEOC), Department of Labor,
and state human rights, wage and hour and fair employment practices agencies.


Such laws include, but are not limited to, federal and state wage and hour laws,
including the Fair Labor Standards Act (FLSA), federal and state whistleblower
laws, federal and state leave laws, including the Family and Medical Leave Act
(FMLA), federal and state anti-discrimination and other laws, including Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act of
1967, as amended (ADEA), the Employee Retirement Income Security Act, 29 U.S.C.
100l, et seq. (ERISA) (excluding COBRA), 42 U.S.C. Section 1981, the Worker
Adjustment and Retraining Notification (WARN) Act, the Equal Pay Act, the
Americans with Disabilities Act (ADA), the Vietnam Era Veterans Readjustment
Assistance Act, the Fair Credit Reporting Act, the Occupational Safety and
Health Act (OSHA), the Sarbanes-Oxley Act of 2002 (SOX) and any other federal or
state employment laws, as each may be amended from time to time.


By signing this Agreement, Executive releases Atmos Energy, and its respective
directors, officers, representatives, agents and employees, and any of Atmos
Energy's successors or predecessors, affiliates, or related companies
(collectively referred to as "Releasees") from any and all claims, known or
unknown, including claims for attorneys' fees and costs with respect to, or
arising out of, Executive’s employment or termination of employment with Atmos
Energy. In so doing, Executive agrees to give up any rights he may have under
any laws that may apply to his employment or termination of employment with
Atmos Energy except those described in paragraph 6 below.


2



--------------------------------------------------------------------------------




Executive understands that he is giving up all statutory, common law or contract
claims and rights, including those that Executive is not currently aware of and
those not mentioned in this Agreement, up to and through the date that Executive
signs and delivers this Agreement to Atmos Energy. Executive acknowledges and
agrees that Atmos Energy has fully satisfied any and all obligations owed to him
arising out of his employment with or termination from Atmos Energy, and no
further sums or benefits are owed to him by Atmos Energy or by any of the other
Releasees at any time.


Atmos Energy, in return for Executive signing this Agreement, hereby mutually
releases, acquits and forever discharges Executive from any and all claims,
known or unknown, including claims for attorneys' fees and costs with respect
to, or arising out of, Executive’s employment or termination of employment with
Atmos Energy. Atmos Energy understands that Atmos Energy is giving up all
statutory, common law or contract claims and rights, including those that Atmos
Energy is not currently aware of and those not mentioned in this Agreement, up
to and through the date that Executive signs and delivers this Agreement to
Atmos Energy. Atmos Energy acknowledges and agrees that Executive has fully
satisfied any and all obligations owed to Atmos Energy arising out of
Executive’s employment with or termination from Atmos Energy.


6.Activities Not Covered. Executive understands that this Agreement does not
prohibit or prevent Executive from filing a charge or participating, testifying
or assisting in investigations, hearings or other proceedings conducted by the
EEOC, the NLRB, or a similar agency enforcing federal, state or local
anti-discrimination laws. However, to the maximum extent provided by law,
Executive does give up all rights to recover or receive individual damages,
money, or other personal benefits as a result of such charge, investigation or
proceeding.


Nothing in this Agreement prohibits Executive from a) reporting possible
violations of law (including securities laws) to any government agency,
including to the U.S. Congress, Department of Justice, Securities and Exchange
Commission or Inspector General; b) making disclosures protected under federal
whistleblower laws; or c) otherwise fully participating in any federal
whistleblower programs.


7.Agreement Not to Sue. Executive agrees not to sue Atmos Energy with respect to
claims Executive has released in this Agreement. If Executive does, Executive
agrees to pay Atmos Energy's reasonable legal fees to the extent permitted by
law. Atmos Energy agrees not to sue Executive with respect to claims Atmos
Energy has released in this Agreement. If Atmos Energy does, Atmos Energy agrees
to pay Executive’s reasonable legal fees to the extent permitted by law.


8.Non-Admission. This Agreement shall not in any way be construed as an
admission by either Party of any acts of wrongdoing, violation of any statute,
law or legal or contractual right. Atmos Energy and Executive acknowledge that
each has willingly entered into this Agreement.


9.Review by Counsel. Executive acknowledges that he is advised to discuss this
Agreement and the effect of same with legal counsel of his own choosing and at
his own expense, that he has had a reasonable time to review this Agreement that
he fully understands all the provisions of the Agreement and is voluntarily
entering into this Agreement.




3



--------------------------------------------------------------------------------




10.Confidential and Privileged Information. Executive understands that after
Retirement Date, Executive will continue to be bound by his professional and
other obligations and promises to the Company. Within five (5) days after the
later of the Retirement Date or Effective Date, Executive shall deliver to Atmos
Energy all originals and copies of non-public documents, notes, memoranda or any
other written materials that relate or refer to Atmos Energy.


Executive will not disclose to any third party attorney-client privileged
information or non-public Company information. Attorney-client privileged
information may never be disclosed absent a written waiver of the privilege by
Atmos Energy as to the specific communications. Executive further promises that
he will not disclose Atmos Energy’s confidential information including,
financial, legal or business information. The Executive agrees that all
documents, records, techniques, business secrets, price and route information,
business strategy and other information, whether in electronic form, hardcopy or
other format, which have come into Executive’s possession from time to time
during his employment by Atmos Energy is deemed to be confidential and
proprietary to Atmos Energy. Executive understands that this paragraph shall not
apply to information that is known in the industry or disclosed by Atmos Energy
or is required to be disclosed by valid legal process, provided, however, that
prior to any such disclosure, if reasonably practicable, the Executive must
first notify Atmos Energy and cooperate with Atmos Energy (at Atmos Energy’s
expense) in seeking a protective order.


11.Enforceability of Agreement. In the event that any one or more of the
provisions contained in this Agreement shall for any reason be held to be
unenforceable under the applicable law, the rest of the Agreement shall continue
to apply.


12.Other Agreements. If any provision of any agreement, plan, policy, or other
written document between or relating to Executive and Atmos Energy conflicts
with any express provision of this Agreement, the provision of this Agreement
will control. In deciding to sign this Agreement, Executive is not relying on
any statements or promises except those found in this Agreement.


13.Time to Consider and Cancel. Executive understands that, pursuant to the
Older Workers Benefit Protection Act of 1990, (OWBPA), Executive has the right
to consult an attorney at his own expense before signing this Agreement, and
Atmos Energy has advised Executive to consult an attorney; Executive has at
least twenty-one days from the date Executive received this Agreement to
consider the Agreement before signing it. Executive may change his mind and
cancel the Agreement within seven calendar days after signing it, and the
Agreement shall not go into effect until then. Executive agrees that any
modifications, material or otherwise, made to this Agreement, do not restart or
affect in any manner the original up to twenty-one day consideration period. If
Executive decides to cancel this Agreement, Executive understands that Atmos
Energy must receive written notice of Executive’s decision directed to the Chief
Executive Officer’s attention before the seven-day period expires.


14.Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Texas.


15.Executive’s Heirs, etc. This Agreement shall inure to the benefit of and be
enforceable by Executive’s personal or legal representatives, executors,
administrators, successors,


4



--------------------------------------------------------------------------------




heirs, distributes, devisees and legatees. If Executive should die while any
amounts would still be payable to him hereunder as if he had continued to live,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms hereof to his designee, or if there is no such designee, to his
estate.


16.Publicity. The Parties will consult with each other prior to issuing any
publication or press release of any nature with respect to this Agreement and
shall not make or issue any such publication or press release prior to such
consultation and without the prior written consent of the other Party except to
the extent, but only to such extent, that, in the opinion of the Party issuing
such publication or press release, such announcement or statement may be
required by law, any listing agreement with any securities exchange or any
securities exchange regulation.


17.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument. This Agreement shall be deemed performable by all Parties
in Dallas County, Texas and the construction and enforcement of this Agreement
shall be governed by Texas law without regard to its conflicts of law rules.




BY SIGNING BELOW, EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT, HAS
HAD THE OPPORTUNITY TO CONSULT WITH AN ATTORNEY OF HIS CHOICE, UNDERSTANDS IT,
AND IS VOLUNTARILY ENTERING INTO IT. READ THIS AGREEMENT CAREFULLY. IT CONTAINS
A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.
Each of the Parties has caused this Agreement to be executed as of the day and
year indicated below.
 


Atmos Energy Corporation


By: /s/ KIM R. COCKLIN Date: 1/12/2017
Name: Kim R. Cocklin
Title: Chief Executive Officer




By: /s/ LOUIS P. GREGORY Date: 1/12/2017
Louis P. Gregory




5

